DETAILED ACTION
Claims 1-18 are pending for consideration following applicant’s preliminary amendment filed 2/17/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein a wall of the inlet pipe”.  However, claim 1 previously recites a wall of the inlet pipe and therefore it is unclear if the wall recited in claim 16 is intended to refer to the same wall or to a different wall.
Claim 16 recites “wherein a wall of the inlet pipe extends at an angle from the dissipation chamber at the second end”.  It is unclear whether the term “at the second end” is intended to refer to a second end of the inlet pipe or a second end of another element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhoades (US Patent 3324891).
Regarding Claim 1, Rhoades discloses a drainage system (the term “drainage system” is merely a name given to the claimed system and therefore is not given patentable weight; the body of the claim does not further define any drainage associated with the system) comprising: an inlet pipe (the upstream portion of conduit 9 provides an inlet pipe; Figures 1 and 2 especially); and an energy dissipater (indicated by cylindrical wall 3) comprising a dissipation chamber 7, the dissipation chamber having a dissipater inlet (the downstream portion of conduit 9 provides a “dissipater inlet” as claimed; as described on page 10, lines 29-32, the inlet pipe and dissipater inlet can be integrally formed) fluidically connected to the inlet pipe (as they are integrally formed as described above) and a dissipater outlet 12 arranged to discharge 7, wherein the dissipater inlet extends between a first end and a second end (as shown in the annotated Figure 2 below, the first end having the larger diameter and the second end having the smaller diameter) and wherein a wall of the inlet pipe extends tangentially from the dissipation chamber (as best shown in Figure 2) at the first end such that, in use, fluid is discharged into the dissipation chamber in a tangential direction, thereby inducing a circulating flow within the dissipation chamber (as shown in Figure 2) about an axis of the dissipation chamber (axis through the outlet 12), wherein the width of the dissipater inlet in a direction parallel to the axis decreases from the first end to the second end (as shown in the annotated Figure 1 below; the width of the first end in the vertical direction, which is parallel to the vertical axis, is greater than the width of the second end in the vertical direction).

    PNG
    media_image1.png
    592
    793
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    410
    825
    media_image2.png
    Greyscale


Regarding Claim 2, Rhoades further discloses the width of the dissipater inlet in a direction parallel to the axis does not increase from the first end to the second end (as shown in the annotated Figure 1 above).
Regarding Claim 3, Rhoades further discloses the dissipater inlet has a centroid that is closer to the first end than to the second end (this is seen to be achieved because the diameter of the first end is larger than the diameter of the second end, thereby causing the centroid to be closer to the first end than the second end).
Regarding Claim 4, Rhoades further discloses the first end and the second end are disposed on a single side of the axis (both ends are disposed on an upper side of the axis as shown in Figure 2).
Regarding Claim 5, Rhoades further discloses the dissipation chamber 7 is substantially cylindrical (as shown in Figures 1 and 2).
Regarding Claim 12, Rhoades further discloses the inlet pipe (upstream section of 9 as described above) comprises an inlet for receiving fluid (9 inherently includes an inlet to perform the fluid delivery disclosed by Rhoades) and an outlet for discharging fluid into the dissipation chamber (outlet coupled to the dissipater inlet as described above).
Regarding Claim 16, as best understood as described above, Rhoades is seen as further disclosing a wall of the inlet pipe (upstream portion of 9 as described above) extends at an angle from the dissipation chamber at the second end (9, including the walls of 9, extends from the chamber 7 at an angle relative to the axis of the chamber as shown in Figure 2 especially; 9 
Regarding Claim 17, Rhoades further discloses the dissipation chamber 7 comprises a tube (cylindrical wall 3 forms a tube) having an open end defining the dissipater outlet 12 (opening 12 provides an open end of the tube; this claim does not require the opening to have the same dimension as the interior of the tube).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12, 16 and 17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rhoades (US Patent 3324891) in view of Barnes (US Patent 4126156).
Regarding Claims 1-5, 12, 16 and 17, Rhoades is seen as disclosing all of the elements of these claims as described above.  Alternatively, in the event that the claim 20 in which the dissipater inlet 22 is formed separately from an inlet pipe (pipe connecting valve 16 to the inlet 22 as shown in Figure 2 as evidenced by the threaded connection shown in Figure 4).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rhoades such that the dissipater inlet and inlet pipe are separately formed as taught by Barnes for the purpose of allowing a user to replace a smaller portion of the system in the event that a portion becomes damaged.
Claims 6, 7, 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhoades (US Patent 3324891) or Rhoades (US Patent 3324891) in view of Barnes (US Patent 4126156) as applied to claim 1 above, and further in view of Benner, Jr. et al. (US Patent 3692055).
Regarding Claim 6, Rhoades does not disclose the first end of the dissipater inlet is formed by an edge extending parallel to the axis.
Benner teaches an energy dissipater 2 and further teaches a dissipater inlet 3 is formed by an edge extending parallel to an axis of the dissipater (3 includes a vertical edge defined by the rectangular cross section at the connection with 4; this vertical edge is parallel with the vertical axis of 2).  Benner specifically teaches a variety of cross sectional shapes are suitable for conveying the inlet fluid (col. 3, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rhoades such that the dissipater inlet includes a rectangular cross section thereby having an edge parallel to the axis as 
Regarding Claim 7, Rhoades in view of Benner (the proposed modification of Rhoades in view of Benner as described with respect to claim 6 above is incorporated herein) further discloses the second end of the dissipater inlet (i.e. the innermost end of 9 of Rhoades as described above) is formed by an edge extending parallel to the axis (this end is also rectangular and therefor includes a vertical edge as described with respect to claim 6 above; such a vertical edge being parallel to the axis of Rhoades).
Regarding Claims 9-11, Rhoades does not disclose the dissipater inlet is substantially trapezoidal, substantially triangular, or substantially semi-circular.
Benner teaches an energy dissipater 2 and further teaches a dissipater inlet 3.  Benner specifically teaches a variety of cross sectional shapes are suitable for conveying the inlet fluid (col. 3, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rhoades such that the dissipater inlet is any desired shape, including trapezoidal, triangular, or semi-circular, as taught by Benner for the purpose of utilizing an alternative cross-sectional shape known to be suitable for use with an energy dissipater.  It is noted that such a modification is seen as a mere change in shape/form and it has been generally held that mere changes in shape/form are within the level of ordinary skill in the art (MPEP 2144.04).
Regarding Claim 14, Rhoades is silent on the structure of the inlet of the inlet pipe and therefore does not disclose the inlet of the inlet pipe is circular or rectangular.
Benner teaches an energy dissipater 2 and further teaches an inlet of an inlet pipe 4 is rectangular (Figures 1 and 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rhoades such that the inlet of the inlet pipe is rectangular as taught by Benner for the purpose of utilizing an alternative cross-sectional shape known to be suitable for use with an energy dissipater.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhoades (US Patent 3324891) or Rhoades (US Patent 3324891) in view of Barnes (US Patent 4126156) as applied to claim 12 above, and further in view of Lane et al. (US Patent 7066207).
Regarding Claim 13, Rhoades is silent on the structure of the inlet of the inlet pipe and therefore does not disclose the cross-sectional area of the inlet pipe from the inlet of the inlet pipe to the outlet of the inlet pipe is substantially constant.
Lane teaches a chamber for forming a vortex and further teaches a cross-sectional area of an inlet pipe 62 from the inlet of the inlet pipe to the outlet of the inlet pipe is substantially constant (col. 7, lines 39-45).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rhoades such that the cross-sectional area of the inlet pipe from the inlet of the inlet pipe to the outlet of the inlet pipe is substantially constant as taught by Lane for the purpose of utilizing a configuration known in the art which yields predictable results.
Regarding Claim 15, Rhoades in view of Lane (the proposed modification of Rhoades in view of Lane as described with respect to claim 13 above is incorporated 62; a constant cross section is seen to provide a “smoothly graduated” inlet pipe; the term “graduated” does not require a change of shape).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhoades (US Patent 3324891) or Rhoades (US Patent 3324891) in view of Barnes (US Patent 4126156) as applied to claim 12 above, and further in view of Goulet (US Patent Application 2007/0028977).
Regarding Claim 18, Rhoades does not disclose both ends of the tube are open and each open end defines the dissipater outlet.
Goulet teaches an energy dissipater and further teaches (Figure 2) both ends of a tube 9 are open and each open end defines the dissipater outlet (outlets 10 and 11, respectively).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Rhoades to include a second outlet at an opposite open end of the chamber as taught by Goulet for the purpose of providing a configuration which further reduces the velocity of the fluid (as taught by Goulet; para. 0029) and therefore noise and erosion problems (abstract).
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, Benner teaches an inlet conduit 3 having a rectangular cross section as described above.  Benner fails to teach an edge forming a first end of the dissipater inlet longer than an edge forming the second end.  Rhoades does teach the first end of the inlet being larger than the second end (as described above), however a modification of Rhoades in view of Benner is not seen to necessarily provide the relative sizes of the edges as recited in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Adams (US Patent 5080137) teaches an energy dissipater 31 used for controlling drainage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753